Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,168,879. Although the claims at issue are not identical, they are not patentably distinct from each other because.

Instant Application 17/497,092
U.S. Patent No. 11,168,879
As per claim 1:

A storage system comprising: 

a plurality of nodes, each of which includes a processor and a drive; and 

a management unit, wherein each of the nodes stores data in the drive, receives data write and read requests, and writes and reads the data stored in the drive of its own node; 

wherein the plurality of nodes generate parity based on a plurality of pieces of data stored in different nodes, 

store the parity in a drive of a node different from the plurality of nodes, and 

form a stripe from the plurality of pieces of data and the parity generated based on the plurality of pieces of data; 

wherein when a node is added or reduced, the management unit transmits an arrangement change request to the plurality of nodes, and

 wherein according to the arrangement change request,
 the plurality of nodes move the parity, 

which is generated based on the data, 





between a node which is not added or reduced, and the added or reduced node 




without moving the data.
As per claim 1:

A storage system comprising: 

a plurality of nodes, which each include a processor and a drive; and 

a management unit, wherein each node respectively stores data in the drive and writes and reads the data stored in the drive based on received data write and read requests, 


wherein the plurality of nodes generate parity based on a plurality of pieces of data stored in different nodes, 

store the parity in a drive of a node different from the plurality of nodes storing the plurality of pieces of data, and 

form a stripe from the plurality of pieces of data and the parity generated based on the plurality of pieces of data, 

wherein when a node is added, the management unit transmits an arrangement change request to the plurality of nodes, and 



wherein the plurality of nodes move the parity, 

which is generated based on the data, 



without moving the data, 

from an existing node to the added node and perform reconfiguration of the stripe stored in the existing node by generating parity based on the data stored in the added node and the data stored in the existing node by changing a combination of the data which constitute the stripe 

without moving the data.
As per claim 8:

A storage system comprising: 

a plurality of nodes, each of which includes a processor and a drive; and 

a management unit, wherein each of the nodes stores data in the drive, receives data write and read requests, and writes and reads the data stored in the drive of its own node; 

wherein the plurality of nodes generate parity based on a plurality of pieces of data stored in different nodes, 

store the parity in a drive of a node different from the plurality of nodes, and 

form a stripe from the plurality of pieces of data and the parity generated based on the plurality of pieces of data;
 
wherein when a node is added or reduced, the management unit transmits an arrangement change request to the plurality of nodes, and 

wherein according to the arrangement change request, the plurality of nodes perform reconfiguration of the stripe stored in the node which is not added or reduced, by changing a combination of data constituting the strip and generating parity based on the data stored in the added or reduced node and the data stored in the node which is not added or reduced.
As per claim 1:

A storage system comprising: 

a plurality of nodes, which each include a processor and a drive; and 

a management unit, wherein each node respectively stores data in the drive and writes and reads the data stored in the drive based on received data write and read requests, 


wherein the plurality of nodes generate parity based on a plurality of pieces of data stored in different nodes, 

store the parity in a drive of a node different from the plurality of nodes storing the plurality of pieces of data, and 

form a stripe from the plurality of pieces of data and the parity generated based on the plurality of pieces of data, 

wherein when a node is added, the management unit transmits an arrangement change request to the plurality of nodes, and 

wherein the plurality of nodes move the parity, which is generated based on the data, without moving the data, from an existing node to the added node and perform reconfiguration of the stripe stored in the existing node by generating parity based on the data stored in the added node and the data stored in the existing node by changing a combination of the data which constitute the stripe without moving the data.

As per claim 9:
A configuration change method for a storage system including: 

a plurality of nodes, each of which includes a processor and a drive; and 

a management unit; 


the configuration change method comprising: storing, by each of the nodes, data in the drive; receiving, by each of the nodes, data write and read requests and writing and reading the data stored in the drive of its own node; 


generating, by the plurality of nodes, parity based on a plurality of pieces of data stored in different nodes and 

storing the parity in a drive of a node different from the plurality of nodes; 


forming, by the plurality of nodes, a stripe from the plurality of pieces of data and the parity generated based on the plurality of pieces of data; 

when a node is added or reduced, transmitting, by the management unit, an arrangement change request to the plurality of nodes; 

moving, by the plurality of nodes according to the arrangement change request, the parity, 

which is generated based on the data, between a node which is not added or reduced, and the added or reduced node without moving the data; and 

performing, by the plurality of nodes according to the arrangement change request, reconfiguration of the stripe stored in the node which is not added or reduced, by changing a combination of the data constituting the strip and generating parity based on the data stored in the added or reduced node and the data stored in the node which is not added or reduced
As per claim 14:
A configuration change method for a storage system including 

a plurality of nodes, which each include a processor and a drive; and 

a management unit, 

wherein each node respectively stores data in the drive and writes and reads the data stored in the drive based on received write and read requests, the configuration change method comprising: 


generating, by the plurality of nodes, parity based on a plurality of pieces of data stored in different nodes, 

storing, by the nodes, the parity in a drive of a node different from the plurality of nodes storing the plurality of pieces of data, and

 form a stripe from the plurality of pieces of data and the parity generated based on the plurality of pieces of data; upon adding a node, transmitting, to the nodes by the management unit, an arrangement change request; and 

the plurality of nodes move the parity, which is generated based on the data, without moving the data, from an existing node and the added node and perform reconfiguration of the stripe stored in the existing node by generating parity based on the data stored in the added node and the data stored in the existing node by changing a combination of the data which constitute the stripe without moving the data.



One of ordinary skill in the art would clearly recognize independent claims of current application is an obvious variation of the claimed subject matter of independent claims of patent 11,168,879 because both recites “a storage system comprising a plurality of nodes, each of which includes a processor and a drive; and a management unit, wherein each of the nodes stores data in the drive for writing data and reading the data stored in the drive”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111